UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4211


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

YAIR GUZMAN-ORTEGA, a/k/a Alex, a/k/a Chaparo,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:14-cr-00010-MR-DLH-3)


Submitted:   March 30, 2016                 Decided:   April 15, 2016


Before GREGORY, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Michael McGuinness, THE MCGUINNESS LAW FIRM, Elizabethtown,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Yair Guzman-Ortega pled guilty, pursuant to a written plea

agreement, to conspiracy to possess with intent to distribute

methamphetamine and marijuana, in violation of 21 U.S.C. § 846

(2012).       The    district        court    sentenced       Guzman-Ortega           to   168

months’      imprisonment,      the     bottom       of   the   advisory         Sentencing

Guidelines range.          On appeal, counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious grounds for appeal, but questioning whether

Guzman-Ortega’s        guilty        plea     was     valid,     his       sentence        was

reasonable,     and    he     received       effective      assistance          of   counsel.

Guzman-Ortega        was     advised    of     his    right     to   file        a   pro    se

supplemental        brief,    but    has     not    filed    one.         The    Government

declined to file a brief.

      Because Guzman-Ortega did not move in the district court to

withdraw his guilty plea, we review the guilty plea hearing for

plain error.         United States v. Massenburg, 564 F.3d 337, 342

(4th Cir. 2009).           To establish plain error, Guzman-Ortega must

demonstrate that the district court erred, the error was plain,

and it affected his substantial rights.                         Henderson v. United

States, 133 S. Ct. 1121, 1126 (2013); United States v. Muhammad,

478 F.3d 247,    249     (4th    Cir.    2007).        Even     if    Guzman-Ortega

satisfies these requirements, “correction of the error remains

within our discretion, which we should not exercise . . . unless

                                              2
the error seriously affect[s] the fairness, integrity or public

reputation of judicial proceedings.”                            Muhammad, 478 F.3d at 249

(internal quotation marks and citation omitted).                                   Our review of

the   record        leads    us     to     conclude           that      the      district     court

substantially        complied       with    Rule       11       of    the    Federal      Rules    of

Criminal       Procedure      in    accepting          Guzman-Ortega’s             guilty    plea,

which Guzman-Ortega entered knowingly and voluntarily.

      Next, we review Guzman-Ortega’s sentence for procedural and

substantive         reasonableness          under           a        deferential         abuse     of

discretion standard.               Gall v. United States, 552 U.S. 38, 51

(2007).    We must first ensure that the district court did not

commit any “significant procedural error,” such as failing to

properly calculate the applicable Guidelines range, failing to

consider the 18 U.S.C. § 3553(a) (2012) sentencing factors, or

failing to adequately explain the sentence.                                Id.    If we find the

sentence        procedurally            reasonable,             we     then       consider        its

substantive reasonableness.                 Id.        “Any sentence that is within

or below a properly calculated Guidelines range is presumptively

[substantively]        reasonable.              Such      a     presumption         can    only    be

rebutted       by   showing       that     the       sentence         is    unreasonable         when

measured       against      the    18    U.S.C.       §     3553(a)         factors.”        United

States    v.    Louthian,         756 F.3d 295,         306     (4th       Cir.)    (citation

omitted), cert. denied, 135 S. Ct. 421 (2014).



                                                 3
     Upon      review,    we    discern         no    procedural      or   substantive

sentencing     error     by   the    district        court.     The    district    court

correctly calculated Guzman-Ortega’s advisory Guidelines range,

heard    argument        from       counsel,         provided       Guzman-Ortega     an

opportunity to allocute, and considered the § 3553(a) sentencing

factors.      We have reviewed the record and conclude that Guzman-

Ortega’s      within-Guidelines        sentence        is   both    procedurally    and

substantively reasonable.

     Turning      to     Guzman-Ortega’s             ineffective       assistance     of

counsel claim, unless an attorney’s ineffectiveness conclusively

appears on the face of the record, such claims are not generally

addressed on direct appeal.              United States v. Benton, 523 F.3d
424, 435 (4th Cir. 2008).             Instead, such claims should be raised

in a motion brought pursuant to 28 U.S.C. § 2255 (2012), in

order to permit sufficient development of the record.                             United

States   v.    Baptiste,      596 F.3d 214,      216     n.1   (4th   Cir.   2010).

Because the record does not conclusively establish ineffective

assistance of counsel, we conclude that these claims should be

raised, if at all, in a § 2255 motion.

     Accordingly, we affirm the judgment of the district court.

In accordance with Anders, we have reviewed the record in this

case and have found no meritorious issues for appeal.                               This

court requires that counsel inform Guzman-Ortega, in writing, of

the right to petition the Supreme Court of the United States for

                                            4
further review.      If Guzman-Ortega requests that a petition be

filed,   but   counsel   believes   that   such    a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on Guzman-Ortega.

     We dispense with oral argument because the facts and legal

contentions    are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    5